DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 1/3/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiselle et al. (US 2013/0187740) in view of SCHLEIFRING MEDICAL SYSTEMS (WO 2011/146067 A1).
With respect to claim 4, Loiselle discloses A power coupling device configured to transfer power between a stator and a rotor, the power coupling device comprising:  a support structure (150) [Figs. 1-3] defining an opening [Fig. 3, opening receiving core (160)]; a core element (160) [Figs. 2 – 3] comprising a ferrite material [para. 0040], the core element configured to be received within the opening of the support structure (150), the core element (160) defining a core channel [Fig. 3; two core channels receiving inductive elements (141) – (144)]; an inductive element [e.g., transformer winding turn (141); para. 0042] configured to be received within the core channel; and an attachment structure (170) [Fig. 3] removably attached to the support structure [Fig. 
However, Loiselle et al do not disclose the core channel having: a first channel portion having a first channel width measured along a second axis that is substantially perpendicular to the first axis; and a second channel portion having a second channel width measured along the second axis, the first channel width different than the second channel width, as recited in claim 4. 
In the same field of endeavor [para. 10], SCHLEIFRING MEDICAL SYSTEMS disclose a power coupling device (4) [Fig. 1a; rotary transformer; para. 29] configured to transfer power between a stator and a rotor the device comprising:  a support structure (5b) [Fig. 1a; “carrier”; para. 29]   defining an opening (22b) [“annular trough”; para. 29]; a core element (20) [“ferrite ingot” labelled in trough 22a] comprising a ferrite material [para. 29], the core element configured to be received within the opening of the support structure (5b), the core element (20) defining a core channel [Fig. 1a; two core channels receiving inductive elements (15b)]; an inductive element [e.g., transformer wire (15b); para. 29] configured to be received within the core channel.  Typically, the core elements (20) are arranged side-by-side in the opening (22) as shown in Figure 1b.  But SCHLEIFRING MEDICAL SYSTEMS disclose an arrangement wherein wire holders (10) are interspersed among the ferrite core elements (20) [Fig. 2a], and in fact may 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to replace at least some of the ferrite core elements (160) of Loiselle et al with ferrite wire holders (10) having the recited first and second channel portions, in the interest of removing slack from the wirings and maintaining even wire spacing, as taught by SCHLEIFRING MEDICAL SYSTEMS.  One would have appreciated that this would have offered the obvious advantages of improved magnetic field uniformity through the ferrite structures.
With respect to claim 2, Loiselle in view of SCHLEIFRING MEDICAL SYSTEMS discloses the power coupling device of claim 1, the inductive element facing a first side 
With respect to claim 3, Loiselle discloses the power coupling device of claim 1, the core channel of the core element extending along a first axis between a first end and a second end of the core element. Loiselle and SCHLEIFRING MEDICAL SYSTEMS disclose that the openings of the core extend between a first and second ends.
Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiselle et al. (US 2013/0187740) in view of Jaeger et al. (US 2011/0018667).
With respect to claim 8, Loiselle discloses a segmented power coupling device comprising a plurality of segments configured to transfer power between a stator and a rotor (rotating transformer with plurality of segment 150), the segmented power coupling device comprising: a segment comprising: a support structure defining multiple openings (body and groove, figures 3-4, 10-11); a core element comprising a ferrite material and defining a first side and a second side (soft magnetic core of the figures), the core element configured to be received within the opening of the support structure, the core element defining a core channel defined along the first side (figures 3-4, 10-11 discloses openings within the soft magnetic cores). 
Loiselle; however, does not expressly disclose that an inductive element configured to be at least partially received within the core channel and wound around the core element from the first side to the second side (figures 3-4, 10-11 discloses inductive elements received within openings).

It would have been obvious to a person having ordinary skill in the art to have modify Loiselle and wound the inductive element around the core element, for the purpose of attaining a high magnetic flux, for example, paragraph 0011.
With respect to claim 9, Loiselle in view of Jaeger disclose the segmented power coupling device of claim 8, a first subset of the plurality of segments arranged to define a ring.  See figure 1 of Loiselle for defining a ring.
With respect to claim 10, Loiselle in view of Jaeger disclose the segmented power coupling device of claim 9, a plurality of first inductive elements of the first subset coupled in parallel to define a first winding of a transformer.  Inductive elements 141 and 142 defining windings of a transformer.
With respect to claim 14, Loiselle in view of Jaeger disclose the segmented power coupling device of claim 8, the inductive element having a first inductive portion and a second inductive portion, the first inductive portion received within the core channel, the second inductive portion not received within the core channel.  Jaeger discloses in figure 3 that a first inductive portion of element 14 is received within the core and second portion of inductive element 14 is not receive within the core channel.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiselle et al. (US 2013/0187740) in view of Jaeger et al. (US 2011/0018667) in further view of Lange et al. (US 2016/0203906).
With respect to claim 11, Loiselle in view of Jaeger disclose the segmented power coupling device of claim 10; except for, a second subset of the plurality of segments arranged to define a partial ring.

It would have been obvious to a person having ordinary skill in the art to have modify Loiselle and Jaeger and include the partial ring of Lange, for the purpose of providing a device that conforms to a respective application and installation space conditions, for example, paragraph 0072.
With respect to claims 12-13 Loiselle and Jaeger in view of Lange disclose the segmented power coupling device of claim 11, one or more second inductive elements of the second subset defining a second winding of the transformer, the second subset of the plurality of segments forming one of the stator or the rotor.  Lange discloses that the windings of the second subset a part of a stator and thus forming a transformer.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 is allowable over the prior art of record, because the prior art of record does not disclose that the inductive element configured to be received within the second channel portion of the core channel, the support member of the support structure disposed between the core element and the inductive element.
	Claims 15-20 were previously indicated to be allowable.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 

With respect to the arguments that Loiselle does not disclose a “segment” of a “segmented power coupling device comprising a plurality of segments configured to transfer power between a stator and a rotor” and “the core element configured to be received within the multiple openings of the structure”.  It is respectfully submitted that Loiselle discloses, for example, in figures 1 and 2 a plurality of segments 150 of segmented power coupling device and core and magnetic cores 160 are received within the opening of the structure (figure 2).

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836